DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Election/Restrictions
Applicant’s election of Group I, claims 1-13 in the reply filed on 7/29/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-8, 10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Bredt et al. (US Patent Application No. 2005/0059757) and Ookubo et al. (US Patent Application No. 2012/0018915).
Regarding claim 1, Bredt et al. teach a composite body (page 1, paragraph [0002], page 4, paragraph [0041]) comprising a 3D printed bound mixture including a binder and sand (page 1, paragraph [0002], page 2, paragraph [0020], page 9, paragraph [0157]) and resin infiltrating the bound mixture to strengthen the bound mixture (page 4, paragraph [0041], page 5, paragraph [0051]).
Bai et al. fail to teach a coating applied to an outer surface of the bound mixture strengthened by the resin.  However, Ookubo et al. teach a composite body (page 1, paragraph [0002]) comprising a 3D printed bound mixture including binder (page 1, paragraphs [0002], [0009], [0013]) and a coating applied to an outer surface of the bound mixture (page 6, paragraph [0116]).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the coating of Ookubo et al. on the mixture of Bredt et al. in order to increase the strength of the article (Ookubo et al., page 6, paragraph [0116]).
Regarding claim 2, Bredt et al. fail to teach wherein the coating infiltrates at least a portion of the bound mixture.  However, Ookubo et al. teach a composite body (page 1, paragraph [0002]) comprising a 3D printed bound mixture including binder (page 1, paragraphs [0002], [0009], [0013]) and a coating applied to an outer surface of the bound mixture, wherein the coating infiltrates at least a portion of the bound mixture (page 6, paragraph [0116]).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the coating of Ookubo et al. on the mixture of Bredt et al. in order to increase the strength of the article (Ookubo et al., page 6, paragraph [0116]).
Regarding claim 3, Bredt et al. teach wherein the bound mixture is formed into a predetermined shape (page 4, paragraph [0041]).
Regarding claim 4, Bredt et al. teach wherein the predetermined shape is an sacrificial tool (page 4, paragraph [0041]).
Regarding claim 5, Bredt et al. teach wherein the predetermined shape corresponds to a 3D computer model (page 4, paragraph [0041]).
Regarding claim 6, Bredt et al. teach wherein either or both of inner and outer surfaces of the bound mixture is infiltrated with the resin (page 4, paragraph [0041], page 5, paragraph [0051]).
Regarding claim 7, Bredt et al. teach wherein the bound mixture defines pores into which the resin is infiltrated, the resin filling a plurality of pores of the bound mixture (page 4, paragraph [0041], page 5, paragraph [0051]).
Regarding claim 8, Bredt et al. teach wherein an inner surface of the bound mixture is less porous than an outer surface of the bound mixture (page 4, paragraph [0041], page 5, paragraph [0051]).
Regarding claim 10, Bredt et al. fail to teach wherein the coating has a first thickness less than a second thickness defined by the bound mixture.  However, Ookubo et al. teach a composite body (page 1, paragraph [0002]) comprising a 3D printed bound mixture including binder (page 1, paragraphs [0002], [0009], [0013]) and a coating applied to an outer surface of the bound mixture (page 6, paragraph [0116]), wherein the coating has a first thickness less than a second thickness defined by the bound mixture (page 6, paragraph [0116]).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the coating of Ookubo et al. on the mixture of Bredt et al. in order to increase the strength of the article (Ookubo et al., page 6, paragraph [0116]).
Regarding claim 13, Bredt et al. teach wherein the bound mixture may further include plaster (page 9, paragraph [0157]).

Claims 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Bredt et al. (US Patent Application No. 2005/0059757) and Ookubo et al. (US Patent Application No. 2012/0018915), in further view of NG et al. (WO 2016/068899).
Bredt et al. and Ookubo et al. are relied upon as disclosed above.
Regarding claim 9, Bredt et al. fail to teach wherein the coating includes a filler being one of ceramic powder, metal powder, plastic powder, and metal fillings.  However, NG et al. teach a composite body (page 2, paragraph [0011]) comprising a coating including a filler of ceramic (page 5, paragraph [0021]).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the coating of NG et al. on the composite body of Bredt et al. so that the build material particles are able to compact more efficiently (NG et al., page 3, paragraph [0013]).
Regarding claim 11, Bredt et al. fail to teach wherein the coating is applied to an outer surface of the bound mixture by any one or any combination of a spray metallization, fiber strands, a fiber weave, metal plating, and dry powders.  However, NG et al. teach a composite body (page 2, paragraph [0011]) comprising a coating applied via spray metallization (page 3, paragraph [0013], page 7, paragraph [0025]).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to coat the bound mixture of Bredt et al. as that of NG et al. so that the build material particles are able to compact more efficiently (NG et al., page 3, paragraph [0013]).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Bredt et al. (US Patent Application No. 2005/0059757) and Ookubo et al. (US Patent Application No. 2012/0018915), in further view of Sachs et al. (US Patent No. 5,204,055).
Bredt et al. and Ookubo et al. are relied upon as disclosed above.
Regarding claim 12, Bredt et al. fail to teach wherein the binder is one part of a two-part curable resin.  However, Sachs et al. teach a composite body (col. 2, lines 59-67) comprising a bound mixture including a binder and a plurality of particles (col. 2, lines 59-67, col. 3, lines 4-7, col. 4, lines 45-52), wherein the binder is one part of a two-part curable resin (col. 8, lines 4-17, 40-45).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the binder of Sachs et al. in the composite body of Bredt et al. so that the next layer of particles placed on a surface of the previous layer is not subject to particle rearrangement due to capillary forces and not subject to contamination from solvents which may be used in powder deposition (Sachs et al., col. 7, lines 60-67).



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINESSA GOLDEN whose telephone number is (571)270-5543.  The examiner can normally be reached on Monday - Friday; 8:00 - 4:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/Chinessa T. Golden/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        8/24/2022